                 Case 2:20-cv-01106-JCC Document 18 Filed 09/02/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SUSAN CLARK, for herself and/or on behalf all CASE NO. C20-1106-JCC
      others similarly situated,
10
                                                    MINUTE ORDER
11                            Plaintiff,
              v.
12
      EDDIE BAUER LLC; and EDDIE BAUER
13    PARENT LLC,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to renote
19   Defendants’ motion to dismiss and to amend the briefing schedule for that motion (Dkt. No. 17).
20   Having considered the motion and the relevant record and finding good cause, the Court hereby
21   GRANTS the motion and DIRECTS the Clerk to renote Defendants’ motion to dismiss (Dkt. No.
22   16) for October 16, 2020. Plaintiff must file its response to Defendants’ motion no later than
23   September 29, 2020.
24          //
25          //
26          //

     MINUTE ORDER
     C20-1106-JCC
     PAGE - 1
            Case 2:20-cv-01106-JCC Document 18 Filed 09/02/20 Page 2 of 2




 1        DATED this 2nd day of September 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1106-JCC
     PAGE - 2
